PCIJ_B_03_ILOCompetenceMethodsAgriculture_LNC_NA_1922-07-18_APP_01_NA_NA_EN.txt. 45 File: F, a. IV.

LEAGUE OF NATIONS.

St. James’s Palace, London, S. W. I.
July 18th, 1922.

SIR,

By direction of the Council of the League of Nations,
and in virtue of the decision taken by the Council to-day,
I have the honour to present herewith, for submission to
the Permanent Court of International Justice, the request
by the Council that the Court, in additicn to the advisory
opinion on the competence of the International Labour
Organisation asked for by its decision of May 12th, 1922,
may also give an advisory opinion on the following
question :

, Does examination of proposals for the organisation and
development of methods of agricultural production, and of
other questions cf a like character, fall within the competence
of the International Labour Organisation ?”

L'examen de propositions tendant à organiser et a
développer les moyens de production agricole et l’examen
de toutes autres questions de méme nature, rentrent-ils
dans la compétence de l'Organisation internationale du
Travail ?”

As documents which may throw light upon this question
are submitted with this request :
1) Letter, dated June 14th, 1922, from the Minister
of Foreign Affairs of the French Republic,
containing a Memorandum. (C. 412. 1922. V.)
47

2) Memorandum of the International Labour Office,
concerning the request formulated by the French
Government for a further opinion upon the
competence of the International Labour Organi-
sation in questions relating to agriculture. (C.

440. 1922. V.)

I have the honour to add that, in accordance with the
instructions of the Council, the Secretariat of the League
will be happy to render the Court all assistance in its
power. A copy of this letter has been communicated to
the Director of the International Labour Office, which is
requested by the Council to give the Court any assistance
it may require.

I have the honour to be,
Sir,
Your obedient Servant
(signed.) ERIC DRUMMOND,

Secretary General.

To the Registrar,
Permanent Court of International Justice
Peace Palace, the HAGUE.

 

 
